59 U.S. 109 (1855)
18 How. 109
LOUIS CURTIS, BENJAMIN CURTIS, JOHN L. HUBBARD, JAMES D.B. CURTIS, AND HENRY A. BOORAINE, PLAINTIFFS IN ERROR,
v.
MADAME THERESE PETITPAIN, WIFE OF VICTOR FESTE, AND MANDERVILLE MARIGNY, LATE UNITED STATES MARSHAL FOR THE EASTERN DISTRICT OF LOUISIANA.
Supreme Court of United States.

It was argued by Mr. Taylor, for the plaintiffs in error, and Mr. Benjamin for the defendants.
Mr. Justice CAMPBELL delivered the opinion of the court.
*110 The record certified in this cause consists of "an agreed statement of facts," which the parties submitted to the court on the rules taken by the plaintiffs against the defendants, and the judgment rendered thereon, and a judgment rendered on a motion for a new trial, being the proceedings after the submission of the case.
The case stated is, that the plaintiffs recovered a judgment against Victor Feste in the circuit court of the United States. That an execution issued thereon, and a seizure was made of immovable as well as movable property; which was sold, and the proceeds held by the marshal.
While these proceedings were pending, Madame Feste recovered, in one of the state courts, a decree against her husband, Victor Feste, for the separation of property and the amount of dowry brought in marriage; and thereupon served a notice upon the marshal, claiming to have satisfaction of her legal mortgage, in preference to the execution creditor, from the moneys in his hands, and obtained a rule from the court requiring him to answer her claim. The plaintiffs, upon their part, (as the case states,) also obtained a rule, to enforce the payment of the money to them on their execution. To settle these conflicting claims was the object of the agreed case thus submitted to the court.
Two questions arise in limine, either of which is, in our opinion, decisive of this cause: 1st. That this is not such a transcript as will satisfy the 11th and 31st rules of this court, under the decision of Keene v. Whittaker, 13 Pet. 459; and, 2d, that this is not such a judgment as this court can re-examine, according to the principle of Bayard v. Lombard, 9 How. 530. And we agree with the defendants upon both these questions.
The cause is dismissed with costs.